Exhibit 10.5

 

MFA FINANCIAL, INC.

AMENDED AND RESTATED 2010 EQUITY COMPENSATION PLAN

 

PHANTOM SHARE AWARD AGREEMENT

(VESTED AWARD)

 

AGREEMENT, dated as of the ___ day of _________, 20__ (the “Grant Date”), by and
between MFA Financial, Inc., a Maryland corporation (the “Company”), and
____________ (the “Grantee”).

 

WHEREAS, the Company maintains the MFA Financial, Inc. Amended and Restated 2010
Equity Compensation Plan, as it may be amended from time to time (the “Plan”)
(capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto by the Plan);

 

WHEREAS, the Grantee, as an employee of the Company, is an Eligible Person; and

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant Phantom Shares to the Grantee subject to
the terms and conditions set forth below.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                      Grant of Phantom Shares.

 

The Company hereby grants the Grantee ______ Phantom Shares. The Phantom Shares
are subject to the terms and conditions of this Agreement and are also subject
to the provisions of the Plan.  The Plan is hereby incorporated by reference as
though set forth herein in its entirety.

 

2.                                      Vesting.

 

The Phantom Shares shall be fully vested as of the Grant Date and shall be
settled in accordance with paragraph 3.

 

3.                                      Settlement.

 

Each Phantom Share shall be settled in one share of Common Stock of the Company
(a “Share”) within 30 days following the first to occur of: (i) the third
anniversary of the Grant Date; or (ii) a Change in Control.

 

4.                                      Dividend Equivalent Rights

 

A DER is hereby granted to the Grantee, consisting of the right to receive, with
respect to each outstanding Phantom Share, a cash payment in an amount equal to
the cash dividend distributions paid in the ordinary course on a Share to the
Company’s stockholders (each, a “Dividend Payment”).  The Company shall provide
such cash payment to the Grantee within 15

 

1

--------------------------------------------------------------------------------


 

days of the date on which the Dividend Payment is paid to the Company’s
stockholders, and in any event no later than December 31 of the year in which
the Dividend Payment is paid.

 

5.                                      Miscellaneous.

 

(a)                                 The value of a Phantom Share may decrease
depending upon the Fair Market Value of a Share from time to time. Neither the
Company nor the Committee, nor any other party associated with the Plan, shall
be held liable for any decrease in the value of the Phantom Shares. If the value
of such Phantom Shares decrease, there will be a decrease in the underlying
value of what is distributed to the Grantee under the Plan and this Agreement.

 

(b)                                 With respect to this Agreement, (i) the
Phantom Shares are bookkeeping entries and the Grantee shall not have any rights
of a shareholder with respect to Common Stock unless and until the Phantom
Shares vest and are settled by the issuance of such Shares of Common Stock,
(ii) the obligations of the Company under the Plan are unsecured and constitute
a commitment by the Company to make benefit payments in the future, (iii) to the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of any general
unsecured creditor of the Company, (iv) all payments under the Plan (including
distributions of Shares) shall be paid from the general funds of the Company and
(v) no special or separate fund shall be established or other segregation of
assets made to assure such payments (except that the Company may in its
discretion establish a bookkeeping reserve to meet its obligations under the
Plan). The award of Phantom Shares is intended to be an arrangement that is
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.

 

(c)                                  THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF MARYLAND, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF
LAWS. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

(d)                                 The Committee may construe and interpret
this Agreement and establish, amend and revoke such rules, regulations and
procedures for the administration of this Agreement as it deems appropriate. In
this connection, the Committee may correct any defect or supply any omission, or
reconcile any inconsistency in this Agreement or in any related agreements, in
the manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective. All decisions and determinations by the Committee in the
exercise of this power shall be final and binding upon the Company and the
Grantee.

 

(e)                                  All notices hereunder shall be in writing
and, if to the Company, shall be delivered to the Board or mailed to its
principal office, addressed to the attention of the Committee and, if to the
Grantee, shall be delivered personally or mailed to the Grantee at the address
appearing in the records of the Company. Such addresses may be changed at any
time by written notice to the other party given in accordance with this
paragraph 5(e).

 

(f)                                   The failure of the Grantee or the Company
to insist upon strict compliance with any provision of this Agreement or the
Plan, or to assert any right the Grantee or the Company,

 

2

--------------------------------------------------------------------------------


 

respectively, may have under this Agreement or the Plan, shall not be deemed to
be a waiver of such provision or right or any other provision or right of this
Agreement or the Plan.

 

(g)                                  Nothing in this Agreement shall (i) confer
on the Grantee any right to continue in the service of the Company or its
Subsidiaries or otherwise confer any additional rights or benefits upon the
Grantee with respect to the Grantee’s employment with the Company or
(ii) interfere in any way with the right of the Company or its Subsidiaries and
its stockholders to terminate the Grantee’s service at any time.

 

(h)                                 If any change is made to the outstanding
Common Stock or the capital structure of the Company, the Phantom Shares shall
be adjusted in accordance with the Plan.

 

(i)                                     The Phantom Shares and the rights
relating thereto shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, garnishment, levy,
execution, or other legal or equitable process, either voluntary or involuntary;
and any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, attach or garnish, or levy or execute on the Phantom Shares and the
rights relating thereto shall be void.

 

(j)                                    The Company may assign any of its rights
under this Agreement.  This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Grantee and the Grantee’s beneficiaries, executors, administrators and the
person(s) to whom the Phantom Shares may be transferred by will or the laws of
descent or distribution.

 

(k)                                 The Plan is discretionary and may be
amended, suspended or discontinued by the Company at any time, in its
discretion. The grant of the Phantom Shares in this Agreement does not create
any contractual right or other right to receive any Phantom Shares or other
Grants in the future. Future Grants, if any, will be at the sole discretion of
the Company. Any amendment, suspension or discontinuation of the Plan shall not
constitute a change or impairment of the terms and conditions of the Grantee’s
employment with the Company.

 

(l)                                     The issuance and transfer of Shares
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Shares may be
listed.  No shares of Common Stock shall be issued or transferred unless and
until any then applicable requirements of state and federal laws and regulatory
agencies have been fully complied with to the satisfaction of the Company and
its counsel.

 

(m)                             The Grantee shall be required to pay to the
Company or make arrangements satisfactory to the Company regarding payment of
any federal, state or local taxes of any kind that are required by law to be
withheld with respect to the Phantom Shares.  The Grantee may elect to have any
tax withholding which becomes payable at the time the Phantom Shares are to be
settled pursuant to paragraph 3 satisfied, in whole or in part, by authorizing
the Company to withhold a number of Shares to be issued pursuant to this
Agreement with an aggregate Fair Market Value as of the date withholding is
effected that would satisfy the withholding amount due; provided however, that
no Shares shall be withheld with an aggregate value exceeding the minimum amount
of tax required to be withheld by law.  In addition, at the time Federal
Insurance Contributions (FICA) tax is due and payable with respect to the
Phantom Shares, the number of Phantom Shares with an aggregate Fair Market Value
at such time equal to the sum

 

3

--------------------------------------------------------------------------------


 

of: (i) the withholding amount due (the “FICA Amount”); (ii) the income tax at
source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local or foreign tax laws as a
result of payment of the FICA Amount and (iii) the additional income tax at
source on wages attributable to the pyramiding Section 3401 wages and taxes
(collectively, the “Withheld Shares”) shall be withheld from the number of
Phantom Shares otherwise payable hereunder; provided however, that no Phantom
Shares shall be withheld with an aggregate value exceeding the minimum amount of
tax required to be withheld by law.  Such Withheld Shares shall be used to
satisfy the Grantee’s FICA tax obligations with respect to the Phantom Shares. 
For the avoidance of doubt, the number of Phantom Shares granted pursuant to
this Agreement shall be reduced by the number of Withheld Shares, and the
Grantee shall have no further right to the Withheld Shares. Notwithstanding
anything contained in the Plan or this Agreement to the contrary, the Grantee’s
satisfaction of any tax withholding requirements imposed by the Committee shall
be a condition precedent to the Company’s obligation as may otherwise be
provided hereunder to provide Shares to the Grantee, and the failure of the
Grantee to satisfy such requirements with respect to this Grant shall cause this
Grant to be forfeited.

 

(n)                                 The Phantom Shares shall be subject to any
applicable clawback policy implemented by the Board from time to time.

 

(o)                                 This Agreement is intended to comply with
Section 409A of the Code or an exemption thereunder and shall be construed and
interpreted in a manner that is consistent with the requirements for avoiding
additional taxes or penalties under Section 409A of the Code.  Notwithstanding
the foregoing, the Company makes no representations that the payments and
benefits provided under this Agreement comply with Section 409A of the Code and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Grantee on
account of non-compliance with Section 409A of the Code.

 

(p)                                 This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.

 

[remainder of the page left intentionally blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written.

 

 

MFA FINANCIAL, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

The Grantee hereby agrees and acknowledges that the Grantee will be bound by the
terms and conditions of this Agreement and the Plan and that all determinations
by the Committee will be final and binding on all persons.

 

 

 

 

[Grantee]

 

5

--------------------------------------------------------------------------------